DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-18 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0115388 issued to Wildeman et al. in view of US 2008/0166520 issued to Zafiroglu et al., US 2006/0084345 issued to Kaun, and DE 29618285 assigned to Edeltex Textil Gmbh, and US 2004/0074520 issued to Truong et al., and US 5,343,587 issued to Findley et al., as set forth in section 3 of the last Office action (Non-Final Rejection mailed September 15, 2021).  
Applicant has not amended the claims and argument in traversal of said rejection have not been found persuasive for the reasons set forth below.  As such, said rejection stands.  
Specifically, Wildeman discloses a patterned pile fabric of stitchbonded construction (title and abstract).  The stitchbonded fabric comprises a substrate layer and an arrangement of pile forming yarns stitched through the substrate and defining a pattern of looped elements projecting away from the substrate to produce a three-dimensional intricate design (abstract).  Breaks may be formed in the patterns by forming flat stitches (i.e., two dimensional) or “end-out threading arrangements” for pre-established periods in between periods of loop formation (section [0026]), thereby forming discontinuous patterns of three-dimensional pile loop portions and two-dimensional non-pile portions.  The stitchbonded fabric also comprises ground yarns for forming substantially continuous ground stitches across the substrate layer (sections [0016] and [0017] and Figure 2). The substrate may be a spunbond nonwoven (section [0014]).
	Thus, Wildeman teaches the claimed invention with the exception of a user manipulated support structure adapted to operatively secure the pile fabric (i.e., textile sheet element) across at least one surface of the support structure, preferably with an elongate handle structure.  However, such stitchbonded fabrics are known in the art to be suitable for cleaning articles having a support structure with a handle.  For example, Zafiroglu teaches stitchbonded fabrics have diverse applications, including clothing fabric, cleaning wipes, upholstery, etc. (section [0050]).  Additionally, Kaun teaches stitchbonded spunbond nonwovens are suitable for wiping/scrubbing fabrics employed for car and dish washing and floor wiping (i.e., mopping) (abstract and section [0022]).  Furthermore, Edeltex teaches a bulky cleaning cloth comprising a loop pile stitchbonded fabric having a nonwoven substrate suitable for wet or damp cleaning of floors (i.e., mop) in domestic or industrial environments, wherein said cleaning cloth has improved liquid absorbency, scour strength, and dirt holding capacity (abstract).  Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the Wildeman stitchbond fabric as a cleaning wipe for mopping floors (e.g., expand applications of the fabric and provide a floor cleaning wipe).  
While Kaun and Edeltex teach floor wipes or cleaning cloths (i.e., mops), the references fail to teach a support structure for said mops.  However, it is well understood in the art that floor wipes or mops are conventionally attached to a support having a long handle for ease in cleaning a floor while standing without needing to bend over or sit on said floor.  For example, Truong discloses a cleaning implement comprising a cleaning support member, a cleaning cloth, and long handle sufficient for cleaning floor and other surfaces (abstract, section [0041], and Figure 3).  The support member comprises fastening hooks for attachment to the cleaning cloth (abstract, section [0007], and Figure 5).  The cleaning cloth may comprise a stitchbonded fabric (section [0058]).  Additionally, Findley discloses a mop comprising an extendable mop handle, a mop head having cushion layer thereon (abstract).  The mop head includes strips of hook fasteners on the top and sides thereof (abstract, col. 2, lines 17-25, and Figure 1).  A loop fabric cleaning element is attachable to the hook fasteners (col. 2, lines 31-34).  Figures 1 and 2 show the hook fastener material zone at least partially outboard of the working surface of the mop (i.e., active treatment zone) (col. 2, lines 20-31).  
Thus, it would have been obvious to the skilled artisan at the time of the invention to employ the stitchbonded pile fabric of Wildeman as a floor wipe or mop, as taught by Zafiroglu, Kaun, and Edeltex, by attaching said fabric to a support member attached to a long handle by way of a hook fastener material outside of the working surface of the mop, as suggested by Truong and Findley.  Such a modification would have yielded predictable results to the skilled artisan (e.g., providing a floor wipe or mop comprising a pile stitchbonded fabric attached to a mop support and handle by means of a hook fastener that does not interfere with a cleaning portion of the pile fabric).  Therefore, claims 14-18 stand rejected as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments presented in the Remarks/Arguments filed February 15, 2022, have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection by noting Wildeman is directed to upholstery fabric rather than a cleaning or personal care system as claimed (Remarks, page 2, 3rd paragraph).  applicant asserts the rejection fails to provide reasoning as to why the upholstery fabric of Wildeman would be recognized as suitable for cleaning materials (Remarks, page 2, 3rd paragraph).  To the contrary, the above rejection cites the Zafiroglu, Kaun, and Edeltex references for their teaching of stitchbonded fabrics similar to that of Wildeman, wherein said stitchbonded fabrics are suitable for cleaning articles having a support structure with a handle as presently claimed.  The present obviousness rejection is not based upon the Wildeman reference alone.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, applicant’s argument is found unpersuasive and the above rejection stands.  
Regarding claims 16 and 17, applicant asserts the rejection does not address the features claimed therein (Remarks, page 2, 4th paragraph).  The examiner respectfully disagrees.  In particular, the Findley reference teaches a loop fabric cleaning element having a working surface (i.e., active treatment zone) comprising loops and a fastener material zone at least partially outboard of said working surface (Figures 1, 2, and 4 and col. 2, lines 20-31).  Therefore, applicant’s arguments are found unpersuasive and the above rejection stands.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 4, 2022